In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-16-00017-CV




         IN THE INTEREST OF G.P., A CHILD




        On Appeal from the County Court at Law
                  Bowie County, Texas
            Trial Court No. 15-C-0118-CCL




      Before Morriss, C.J., Moseley and Burgess, JJ.
            Opinion by Chief Justice Morriss
                                                 OPINION
         Bethany Poole’s parental rights to her son, Gerald, were terminated after a bench trial in a

suit brought by the Department of Family and Protective Services.1 Poole is represented on appeal

by court-appointed counsel who has filed a brief in accordance with the requirements of Anders v.

California, 386 U.S. 738 (1967). Court-appointed counsel has concluded, after a thorough review

of the record, that this appeal is frivolous and without merit. Because we agree, we affirm the

judgment of the trial court.           However, in consideration of appointed counsel’s continuing

obligation to represent Poole for purposes of any further appellate review, we deny counsel’s

motion to withdraw.

         The procedures set forth in Anders are applicable to an appeal from a trial court’s order

terminating parental rights when an appellant’s appointed appellate counsel concludes that there

are no non-frivolous issues to assert on appeal. See In re P.M., No. 15-0171, 2016 WL 1274748,

at *3 n.10 (Tex. Apr. 1, 2016) (citing In re D.A.S., 973 S.W.2d 296, 297 (Tex. 1998)); In re P.M.H.,

No. 06-10-00008-CV, 2010 WL 1794390, at *1 (Tex. App.—Texarkana May 6, 2010, no pet.)

(mem. op.). The Anders brief filed by Poole’s counsel presents a professional evaluation of the

record demonstrating why there are no arguable grounds for reversal. Counsel has established that

she provided Poole with a copy of her brief, provided her with a copy of the appellate record, and

notified her of her right to file a pro se response and the deadline within which to do so. Poole has

not timely exercised her right to file a pro se response.




In this opinion, we refer to the child and his parent by pseudonyms in order to protect the child’s identity. See TEX.
1

R. APP. P. 9.8.

                                                          2
       Court-appointed counsel’s brief meets the requirements of Anders by providing a

professional evaluation of the record and stating why there are no arguable grounds for reversal

on appeal. See Anders, 386 U.S. at 744. Having thoroughly reviewed the record and counsel’s

brief, we agree with counsel’s assessment that the appeal is frivolous and without merit. We find

nothing in the record that could arguably support the appeal. See id. (emphasizing that reviewing

court, not counsel, determines, after full examination of proceedings, whether appeal is wholly

frivolous). Accordingly, we affirm the trial court’s final order terminating Poole’s parental rights

to Gerald.

       We deny counsel’s motion to withdraw, however. In parental-rights termination cases,

“counsel’s belief that the client has no grounds to seek further review from the court of appeals’

decision” is not “good cause” sufficient to justify counsel’s withdrawal. P.M., 2016 WL 1274748,

at *3. Instead, an attorney’s duty to his or her client extends through the exhaustion or waiver of

“all appeals in relation to any final order terminating parental rights.” TEX. FAM. CODE ANN.

§ 107.016(2)(B) (West 2014). If Poole wishes to pursue an appeal to the Supreme Court of Texas,

“appointed counsel’s obligations can be satisfied by filing a petition for review that satisfies the

standards for an Anders brief.” P.M., 2016 WL 1274748, at *3.

       We affirm the trial court’s judgment.



                                               Josh R. Morriss, III
                                               Chief Justice

Date Submitted:        August 25, 2016
Date Decided:          August 26, 2016

                                                  3